UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 26, 2007 CHINA FORESTRY INC. (formerly Patriot Investment Corporation) (Exact Name of Registrant as Specified in Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-25765 (Commission File Number) 87-0429748 (I.R.S. Employer Identification No.) Room 517, No. 18 Building Nangangjizhoing District Hi-Tech Development Zone Harbin, People’s Republic of China (Address of Principal Executive Offices) (Zip Code) 011-86-0451-87011257 (Registrant's Telephone Number, Including Area Code) 6269 Jamestown Court Salt Lake City, UT84121 (Former Name or Former Address, if changed since last report) This Current Report on Form 8-K is filed by China Forestry Inc. (formerly Patriot Investment Corporation), a Nevada corporation (the “Registrant”), in connection with the items described below. ITEM 4.01CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANTS On June 26, 2007, the Registrant closed a reverse merger transaction with Harbin SenRun Forestry Development Limited, a corporation organized and existing under the laws of the People’s Republic of China (“Harbin SenRun”). Kempisty & Company, Certified Public Accountants, P.C. was the independent registered public accountant for Harbin SenRun and Michael J. Larsen, PC, Certified Public Accountants, was the registered public accountant for the Registrant. The Registrant decided to dismiss Michael J. Larsen, PC as its independent registered public accountant effective June 26, 2007 and engage Kempisty & Company, Certified Public Accountants, as its independent registered public accountant. On June 26, 2007, the Registrant dismissed Michael J. Larsen, PC, Certified Public Accountants, as the independent registered public accounting firm for the Registrant.
